
	

115 S3429 IS: Neonatal Abstinence Intervention Act
U.S. Senate
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3429
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2018
			Mr. Menendez (for himself, Mr. Carper, Mr. Nelson, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require the Secretary of Health and Human Services to issue guidance to States to improve care
			 for infants with neonatal abstinence syndrome and their mothers and
			 fathers
			 or guardians under Medicaid.
	
	
		1.Short title
 This Act may be cited as the Neonatal Abstinence Intervention Act.
		2.Improving care for infants with neonatal abstinence syndrome and their mothers and fathers or 
 guardiansNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall issue guidance to States to improve care for infants with neonatal abstinence syndrome and their mothers and fathers or guardians. Such guidance shall include—
 (1)the types of services, including post-discharge services and parenting supports, for mothers and fathers or guardians of infants with neonatal abstinence syndrome that States may cover under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);
 (2)best practices from States with respect to innovative or evidenced-based payment models that focus on prevention, screening, treatment, plans of safe care, and post-discharge services for mothers and fathers or guardians with substance use disorders and infants with neonatal abstinence syndrome that improve care and clinical outcomes;
 (3)recommendations for States on available financing options under the Medicaid program, including under a waiver of such program, for mothers and fathers or guardians with substance use disorders, infants with neonatal abstinence syndrome, and home visiting services;
 (4)recommendations and technical assistance to State Medicaid agencies regarding additional flexibilities and incentives related to screening, prevention, and post-discharge services, including parenting supports, under contracts with Medicaid managed care organizations; and
 (5)terminology and suggested international classification of diseases (ICD) codes to identify infants with neonatal abstinence syndrome and neonatal opioid withdrawal.
			
